Appeal by the defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered October 31, 1986, convicting him of robbery in the second degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove he acted forcibly and caused physical injury to a nonparticipant during the commission of the crime. Viewing the evidence adduced at trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to support the conviction. The People established that the victim struggled with the defendant when the latter attempted to flee with stolen merchandise. During the struggle the victim suffered a fractured right ring finger which required surgery and pinning to repair the break.
We have examined defendant’s contention regarding the sentence imposed and find it has no merit (see, People v Suitte, *58890 AD2d 80). Mangano, J. P., Thompson, Lawrence and Rosenblatt, JJ., concur.